Case 2:20-cv-00630-JMS-DLP Document 72 Filed 02/09/21 Page 1 of 2 PageID #: 1218




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                           )
                                                    )
                                Plaintiffs,         )
                                                    )
                           v.                       )       No. 2:20-cv-00630-JMS-DLP
                                                    )
 WILLIAM P. BARR, et al.                            )
                                                    )
                                Defendants.         )

                         MINUTE ENTRY FOR FEBRUARY 5, 2021
                                STATUS CONFERENCE
                       HON. DORIS L. PRYOR, MAGISTRATE JUDGE

        The parties appeared by telephone for a conference on February 5, 2021. Robert Burgoyne

 appeared for the plaintiffs. Assistant United States Attorney Shelese Woods appeared for the

 defendants.

        On or before February 12, 2021, the plaintiffs will notify the Court whether they seek a

 hearing on their emergency motion requiring defendants to show cause, dkt. [61].

        The matter is set for a telephone status conference on February 16, 2021 at 8:30 a.m.

 (Eastern). The purpose of the conference is to discuss case status. Counsel shall attend the

 conference by calling the designated phone number, to be provided by the Court via email

 generated by the Court’s ECF system.

        IT IS SO ORDERED.

               Date: 2/9/2021
Case 2:20-cv-00630-JMS-DLP Document 72 Filed 02/09/21 Page 2 of 2 PageID #: 1219




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
